DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 5/2/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an electrolyte material, classified in H01M 2300/0082.
II. Claims 22-26, drawn to an electrolyte material, classified in H01M 2300/0082.
**Please see Examiner Comment section below provided for Compact Prosecution Purposes

3.	Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I (claims 1 and 12 independent) define an electrolyte material with a photoinitiation configured to disassociate into a reactive subspecie response to electromagnetic radiation, the reactive subspecie configured to crosslink the monomer; this capability of the photoiniator is not found in Invention II.  Invention II requires the photoiniator to crosslink (but does not state what is being crosslinked), and this crosslinking feature could be a crosslinking of the polymer and/or the photoiniator itself in the instance it is a monomer photoinitiator with such capabilities.  Furthermore, Invention II requires the photoinitiator to be configured to crosslink [some entity] that forms an electrolyte structure comprising a network of open-cell pores; this feature is not required of Invention I such that it may have a materially distinct design.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner Comment Section
5.	Independent claims 1, 12, and 22 are addressed concurrently. It is not clear to the Examiner how the presented “electrolyte material” of any of the independent claims is just that:  an electrolyte material.  As previously outlined in the rejections under 35 U.S.C. 101 and 112, the instant disclosure teaches the following “forms”:  
a first form (“an uncrosslinked state 102” – P41 of the instant PGPUB),
a second form (“unprocessed electrolyte structure 102” – P43), 
a third form (“a porous electrolyte structure 102” – P44) , and
a fourth form (“an electrolyte 104” – P45)

	The first through third forms lack utility and are solely intermediate compositions lacking utility (P41-45; entire disclosure relied upon), wherein it is not until the fourth form that an electrolyte 104 is achieved:

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale

The claims still remain drawn to what is simply three items, namely, a monomer miscible in a solvent, a polymer semi-miscible in the monomer and miscible in the solvent, and a photoinitiator that have the “configured to”/capabilities recited in the wherein clauses.  The configured to/wherein clauses are capabilities of the respective components, and not actually required to be carried out.   Even if amended to require the “wherein” clauses to be carried out in a product-by-process type of claim format, the state of matter would still simply be the second form (claims 1 & 12) or the third form (claim 22) which are intermediate compositions lacking utility (P41-45; entire disclosure relied upon).  
	It is highly recommended that Applicant amends the elected invention to positively recite the fourth form (whether explicitly or in a product-by-process format where the process limitations are actual limitations and not capabilities/configured to language) to avoid the rejections under 35 U.S.C. 101 and 112 being maintained.  

Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729